Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 02/16/2022.  Claims 1-2,4-5, 10, 12, 15-16, 18-21, 26-32, 34 are pending in this application and have been considered below.

Response to Amendment
Applicant's arguments with respect to claims 1-2,4-5, 10, 12, 15-16, 18-21, 26-32, 34 have been considered but are moot in view of the new ground(s) of rejection because of the amendment changes the scope of the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 10, 12, 15-16, 18-21, 29-32, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (US 2019/0215048 A1) (Cirik herein after) in view of Guo et al. (US 2019/0190582 A1) (Guo herein after).

Re Claim 1, Cirik discloses a method in a network device for configuration of Beam Failure Recovery (BFR), comprising: 
receiving from a terminal device a beam failure report (UE transmit bream failure recovery request via BFR-PUCCH and or BFR-PRACH, [0440]); and 
after receiving the beam failure report transmitted by the terminal device (UE transmit bream failure recovery request via BFR-PUCCH and or BFR-PRACH, [0440]), transmitting to the terminal device a message comprising a BFR option indicator (gNB may transmit one or more DCIs to indicate a successful reception of the beam failure recovery request. The one or more DCIs may comprise one or more fields indicating at least one of UL grant, TPC command, one or more beam indices, [0440]) indicating at least one of the following BFR options: BFR with Physical Uplink Control Channel (PUCCH); BFR with Contention Free Random Access (CFRA); BFR with Contention Based Random Access (CBRA); or BFR without Physical Random Access Channel (PRACH) and PUCCH (gNB may semi-statistically configure 
Cirik discloses the claimed invention except explicitly teaches terminal device a beam failure report associated with a Secondary Cell (SCell).
However, Guo discloses a method and apparatus for beam reporting for next generation communication system comprising receiving from a terminal device a beam failure report associated with a Secondary Cell (SCell) (beam failure of SCell, [0435]-[0476], Figure 13).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Cirik, by making use of the technique taught by Guo, in order to improve the report communication efficiency.
Both references are within the same field of digital signal processing, and in particular of beam failure recovery, the modification does not change a fundamental operating principle of Cirik, nor does Cirik teach away from the modification (Cirik merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the beam failure recovery taught by Guo is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of receiving from a terminal device a beam failure report associated with a Secondary Cell (SCell). 

Re Claim 2, the combined teachings disclose the method of claim 1, Cirik discloses further comprising: transmitting to the terminal device an acknowledgement of receipt of the beam failure report, wherein the at least one BFR option is configured in the acknowledgement (gNB may transmit one or more DCIs to indicate a successful reception of the beam failure recovery request. The one or 

Re Claim 4, the combined teachings disclose the method of claim 2, Cirik discloses wherein the acknowledgement indicates one or more of: an index or Cell/Carrier Indicator Flag (CIF) of the SCell, an index of a candidate beam recommended for BFR, an indicator of one of the BFR options, a PUCCH resource when the BFR with PUCCH is configured, or a PRACH resource when the BFR with CFRA is configured, or an index of a serving cell in which the terminal device is to perform the BFR, and/or when a Supplementary Uplink (SUL) carrier is configured for that serving cell, an indication of whether the SUL carrier is to be used for the BFR (gNB may semi-statistically configure a UE with one or more parameters indicating the resource configurations of BFR-PUCCH and/or BFR-PRACH, [0440]).

Re Claim 5, the combined teachings disclose the method of claim 4, Guo discloses further comprising: configuring the terminal device with a PUCCH resource pool via Radio Resource Control (RRC) signaling, wherein the acknowledgement indicating a PUCCH resource comprises: the acknowledgement indicating a PUCCH resource in the PUCCH resource pool (additional signaling via higher layer (RRC) or more dynamic MAC CE based or DCI based signaling, [0140]).

Re Claim 10, the combined teachings disclose the method of claim 2, Cirik discloses wherein the acknowledgement is transmitted in a Primary Cell (PCell), a PUCCH SCell, or an SCell with a configured downlink (gNB may semi-statistically configure a UE with one or more parameters indicating the resource configurations of BFR-PUCCH and/or BFR-PRACH, [0440]).



Re Claims 15 and 32, Cirik discloses a method performed by a terminal device for Beam Failure Recovery (BFR) and a terminal device comprising a transceiver, a processor and a memory, the memory comprising instructions executable by the processor whereby the terminal device (the wireless device 406 may include at least one communication interface 407, at least one processor 408, and at least one set of program code instructions 410 stored in non-transitory memory 409 and executable by the at least one processor 408, [0145]) is configured to/ comprising: 
detecting a beam failure (downlink beam failure recovery procedure comprising at least one of: beam failure detection, [0438]); 
transmitting to a network device a beam failure report associated with the beam failure (UE transmit bream failure recovery request via BFR-PUCCH and or BFR-PRACH, [0440]); 
after transmitting to a network device a beam failure report associated with the beam failure (UE transmit bream failure recovery request via BFR-PUCCH and or BFR-PRACH, [0440]), receiving from the network device a message comprising a BFR option indicator (gNB may transmit one or more DCIs to indicate a successful reception of the beam failure recovery request. The one or more DCIs may comprise one or more fields indicating at least one of UL grant, TPC command, one or more beam 
Cirik discloses the claimed invention except explicitly teaches detecting a beam failure associated with a Secondary Cell (SCell).
However, Guo discloses a method and apparatus for beam reporting for next generation communication system comprising detecting a beam failure associated with a Secondary Cell (SCell) (beam failure of SCell, [0435]-[0476], Figure 13).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify method and system of Cirik, by making use of the technique taught by Guo, in order to improve the report communication efficiency.
Both references are within the same field of digital signal processing, and in particular of beam failure recovery, the modification does not change a fundamental operating principle of Cirik, nor does Cirik teach away from the modification (Cirik merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the beam failure recovery taught by Guo is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of detecting a beam failure associated with a Secondary Cell (SCell). 

Re Claim 16, the combined teachings disclose the method of claim 15, Cirik discloses wherein the message comprising the BFR option indicator is an acknowledgement of receipt of the beam failure 

Re Claim 18, the combined teachings disclose the method of claim 16, Cirik discloses wherein the acknowledgement indicates one or more of: an index or Cell/Carrier Indicator Flag (CIF) of the SCell, an index of a candidate beam recommended for BFR, an indicator of one of the BFR options, a PUCCH resource when the BFR with PUCCH is configured, or a PRACH resource when the BFR with CFRA is configured or an index of a serving cell in which the terminal device is to perform the BFR, and/or when a Supplementary Uplink (SUL) carrier is configured for that serving cell, an indication of whether the SUL carrier is to be used for the BFR (gNB may semi-statistically configure a UE with one or more parameters indicating the resource configurations of BFR-PUCCH and/or BFR-PRACH, [0440]).

Re Claim 19, the combined teachings disclose the method of claim 18, Guo discloses further comprising: receiving from the network device a configuration of a PUCCH resource pool via Radio Resource Control (RRC) signaling, wherein the acknowledgement indicating a PUCCH resource comprises: the acknowledgement indicating a PUCCH resource in the PUCCH resource pool (additional signaling via higher layer (RRC) or more dynamic MAC CE based or DCI based signaling, [0140]).

Re Claim 20, the combined teachings disclose the method of claim 16, Cirik discloses wherein the acknowledgement is received in a Medium Access Control (MAC) Control Element (CE) (UE may wait until the TAT is updated based on a MAC CE and/or a DCI that a gNB may transmit, [0466]).



Re Claim 29, the combined teachings disclose the method of claim 15, Guo discloses further comprising: receiving from the network device a configuration of a BFR priority for each serving cell dependent on at least one of: a carrier frequency of that serving cell, a numerology or transmission duration of that serving cell, a service or logical channel associated with or mapped to that serving cell, a traffic load in that serving cell and whether the serving cell is a PUCCH SCell (UE can determine the priority of beam reports between colliding beam reporting according to the time properties of beam reporting: periodic, semi-persistent and aperiodic, [0176], UE can determine the priority of beam reports among colliding beam reports according to the reporting contents, [0182]).

Re Claim 30, the combined teachings disclose the method of claim 15, Cirik discloses further comprising, prior to said transmitting the beam failure report: transmitting to the network device a PUCCH Scheduling Request for requesting an uplink grant for transmission of the beam failure report (one or more DCIs may comprise one or more fields indicating at least one of UL grant, TPC command, one or more beam indices, [0440]).

Re Claim 31, the combined teachings disclose the method of claim 16, Guo discloses further comprising: starting a timer associated with the acknowledgement when the beam failure report is transmitted; and retransmitting the beam failure report upon expiry of the timer (the UE may start the 

Re Claim 34, the combined teachings disclose the method of claim 2, Cirik discloses wherein the acknowledgement indicates an index of a candidate beam recommended for BFR (The one or more DCIs may comprise one or more fields indicating at least one of UL grant, TPC command, one or more beam indices, [0440]).

Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. (US 2019/0215048 A1) (Cirik herein after), Guo et al. (US 2019/0190582 A1) (Guo herein after), further in view of Shi et al. (US 2020/0322035 B1) (Shi herein after).

Re Claim 26, the combined teachings disclose the method of claim 15, except wherein, when the BFR is performed in accordance with the BFR without PRACH and PUCCH, the BFR is performed in the SCell and the method further comprises: determining whether the BFR has succeeded based on a downlink or uplink data transmission in the SCell.
However, Shi discloses a method and apparatus for carrying out beam failure recovery wherein, when the BFR is performed in accordance with the BFR without PRACH and PUCCH (a beam failure recovery request media access control protocol-control element (BFRR MAC CE), [0019]) is used to transfer beam failure recovery information), the BFR is performed in the SCell and the method further comprises: determining whether the BFR has succeeded based on a downlink or uplink data transmission in the SCell (PDCCH transmission addressed to the C-RNTI of the wireless communication device is received from the BS, the communication device considers the beam failure recovery procedure successfully completed [0065]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method and apparatus of the combined teachings, by making use of the technique taught by Shi, in order to improve the beam failure recover efficiency.


Re Claim 27, the combined teachings disclose the method of claim 26, Tao discloses wherein said determining whether the BFR has succeeded based on a downlink data transmission in the SCell comprises: receiving a downlink data over a Physical Downlink Shared Channel (PDSCH); transmitting a Hybrid Automatic Repeat Request (HARQ) Acknowledgement (ACK), or Non-Acknowledgement (NACK), over PUCCH in response to the downlink data; and determining, when an ACK is transmitted, that the BFR has succeeded when no further Physical Downlink Control Channel (PDCCH) is received for scheduling retransmission of the downlink data, or determining, when a NACK is transmitted, that the BFR has succeeded when Downlink Control Information, DCI, is received for scheduling retransmission of the downlink data with a redundancy version value different from an initial value or without New Data Indication (NDI) toggling (in response to the beam failure recovery request, the gNB transmits (S15--FIG. 3) a beam failure recovery response to the UE in form of a PDCCH DCI including a confirmation, for example, an acknowledgement.  Alternatively, when the mobile terminal has not suggested any new downlink beam candidate, the gNB may include information on the new downlink beam in the beam 

Re Claim 28, the combined teachings disclose the method of claim 26, Tao discloses wherein said determining whether the BFR has succeeded based on an uplink data transmission in the SCell comprises: transmitting an uplink data over a Physical Uplink Shared Channel (PUSCH) (Having received the dedicate PRACH or PUCCH resources, the gNB initiates the beam failure recovery procedure, [0102\); and determining that the BFR has succeeded when no Downlink Control Information (DCI) is received for scheduling retransmission of the uplink data within a predetermined time period, or DCI is received for scheduling retransmission of the uplink data with a redundancy version value different from an initial value or without New Data Indication (NDI) toggling (Alternatively, when the mobile terminal has not suggested any new downlink beam candidate, the gNB may include information on the new downlink beam in the beam failure recovery response to the UE.  Depending on the number of potentially available downlink beam, this information may still be accommodated in a response in form of a PDCCH DCI.  Also then can both the gNB and the UE revert to the same pair of the new downlink and the current uplink (serving) beam, thereby successfully completing the beam failure recovery procedure, [0102]-[0105]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631